 1   James P. Keenley (State Bar No. 253106)
 2   Brian H. Kim (State Bar No. 215492)
     Emily A. Bolt (State Bar No. 253109)
 3   BOLT KEENLEY KIM LLP
     2855 Telegraph Ave., Suite 517
 4   Berkeley, California 94710
 5   Phone: (510) 225-0696
     Fax: (510) 225-1095
 6
     Attorneys for Plaintiff
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                SAN FRANCISCO / OAKLAND DIVISION

11
12   JANE DOE,                                       ) Case No.: 3:20-cv-6574
                                                     )
13                   Plaintiff,                      ) STIPULATION TO DISMISS CASE
                                                     ) WITH PREJUDICE
14
     v.                                              )
15                                                   )
     UNITEDHEALTHCARE INSURANCE                      )
16   COMPANY,                                        )
                                                     )
17
                     Defendant.                      )
18                                                   )

19
20          IT IS HEREBY STIPULATED by and between the parties, by and through their respective

21   attorneys of record, that the above-captioned action shall be, and hereby is, dismissed with prejudice
22   as to all parties and claims, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party
23   shall bear their own fees and costs.
24
25
26
27
28
      CASE NO. 3:20-CV-6574                              1                     STIPULATION TO DISMISS CASE WITH
                                                                                                      PREJUDICE
     Dated: June 29, 2021                          BOLT KEENLEY KIM LLP
 1                                                 James P. Keenley
                                                   Emily A. Bolt
 2                                                 Brian H. Kim
 3
 4                                                 By:           /s/ James P. Keenley
                                                            James P. Keenley
 5                                                          Attorneys for Plaintiff Zheng Wang
 6
 7   Dated: June 29, 2021                          ROPERS MAJESKI PC
                                                   Blake J. Russum
 8
 9
                                                   By:           /s/ Peter J. Felsenfeld
10                                                          Peter J. Felsenfeld
                                                            Hinshaw & Culbertson LLP
11                                                          Attorneys for Defendant
                                                            Unitedhealthcare Insurance Company
12
13
14                                        FILER’S ATTESTATION
15          The filing attorney attests that he has obtained concurrence regarding the filing of this document
16   and its content from the signatories to this document.
17                                                        ISTRIC
                                                     TES D      TC
                                                   TA
18
                                                                              O
                                               S




                                                                               U
                                             ED




19
                                                                                RT




                                                                TED
                                         UNIT




20                                                         GRAN
                                                                                       R NIA




21
                                                                             hen
                                                                     rd M. C
                                          NO




22                                                          e E dw a
                                                       Judg
                                                                                       FO
                                           RT




23
                                                                                   LI




                                                  ER
                                             H




                                                                              A




24                                                     N                           C
                                                                         F
             DATED: 6/30/2021                              D IS T IC T O
                                                                 R
25
26
27
28
      CASE NO. 3:20-CV-6574                                  2                          STIPULATION TO DISMISS CASE WITH
                                                                                                               PREJUDICE
